256 S.W.3d 313 (2005)
In re METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD. d/b/a Metropolitan Methodist Hospital.
No. 04-05-00305-CV.
Court of Appeals of Texas, San Antonio.
May 25, 2005.
Christopher J. Deeves, Samuel V. Houston, III, Cynthia Day Grimes, and Lucretia *314 R. Marmor, Ball & Weed, P.C., San Antonio, for Appellant.
Janice Maloney, Law Offices of Pat Maloney, P.C., Curtis L. Cukjati, Martin & Cukjati, L.L.P., W. Richard Wagner, Patterson & Wagner, L.L.P., San Antonio, for Appellee.
Sitting: SARAH B. DUNCAN, Justice, KAREN ANGELINI, Justice, REBECCA SIMMONS, Justice.

MEMORANDUM OPINION
PER CURIAM.
The court has considered relator's petition for writ of mandamus and motion for immediate temporary relief. The court is of the opinion that relief should be denied because an adequate remedy by appeal exists. See In re Schneider, 134 S.W.3d 866, 869-70 (Tex.App.-Houston [14th Dist.] 2004, orig. proceeding); but see In re Woman's Hosp. of Tex., Inc., 141 S.W.3d 144, 152-53 (Tex.2004) (Owen, J., concurring and dissenting) (stating no adequate remedy by appeal exists in cases filed prior to September 1, 2003). Accordingly, relator's petition for writ of mandamus and motion for immediate temporary relief are denied. See TEX.R.APP. P. 52.8(a). Relator shall pay all costs incurred in this proceeding.